On August 20,2003, the defendant was sentenced to the following: DC-03-0018: Assault with a Weapon, a felony: Forty (40) years in the Montana State Prison; DC-97-0964: Violations of the conditions of a suspended sentence for the offense of Felony Assault: Imprisonment in the Montana State Prison, for the balance of the term to run consecutively with the sentence received in criminal cause number DC-03-0018.
On April 1,2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was advised of his right to be represented by counsel. The defendant advised the Division he wished to have counsel present. The state was not represented.
*11DATED this 30th day of April, 2004.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued to June 2004. Done in open Court this 1st day of April, 2004.
Chairperson, Hon. Marc G. Buyske, Member, Hon. John W. Whelan and Alt. Member, Hon. Gregory R. Todd.